Exhibit 10.1
Graphic [logo.jpg]
 
 
    August 22nd, 2013
 
    PRIVATE & CONFIDENTIAL

    Ms. Melinda Wohl
    Apex Systems Integrators Inc.
    8697 Research Drive
    Irvine, CA
    92618
 


    Dear Ms. Wohl:
 
   Re: Investment No. 064984-01, Loan Agreement dated June 4, 2012 as amended
from time to time
 
    We have amended the terms and conditions of the investment as follows:
 
    SECURITY
 
    Replace:
       An Investment Agreement signed by Apex Systems Integrators Inc. and
2314505
Ontario Inc., containing normal representations and warranties for this type of
transaction.
 
    By:

       An Investment Agreement signed by Apex Systems Integrators Inc.,
containing normal representations and warranties for this type oftransaction.
 
    Replace:
       General Security Agreement from Apex Systems Integrators Inc. and 2314505
Ontario Inc. providing:
 
          - A security interest on all assets, subject only to:
 
                       - Priority on inventory
 and accounts receivable, intellectual property, patents, and trademarks and all
other present and after-acquired personal 
              property to the lender extending line of credit and the term
financing;
 
BDC will agree to the BDC standard Subordination Agreement with the lender
extending line of credit provided that the terms are satisfactory to BDC. If the
agreement is to include standstill provisions, then the total interest rate will
automatically  be increased by 0.5%.
 
    By:

       General Security Agreement from Apex Systems Integrators Inc. providing:
 
         - A security interest on all assets, subject only to:
 
 


Graphic [foot.jpg]



 
1

--------------------------------------------------------------------------------

 
 

 graphic [logo.jpg]
Apex Systems Integrators Inc., Investment No. 064984-01
Page 2
August 22nd, 2013

 
 
- Priority on inventory and accounts receivable, intellectual property, patents,
and trademarks and all other present and after-acquired personal property to the
lender extending line of credit and the term financing;

BDC will agree to the BDC standard Subordination Agreement with the lender
extending line of credit provided that the terms are satisfactory to BDC. If the
agreement is to include standstill provisions, then the total interest rate will
automatically be increased by 0.5%.

 
Replace:
    Assignment of the life insurance policy on the life of Don Dalicandro in the
amount of $1,700,000, with BDC shown as loss payee.
 
    By:
       Assignment of Accidental Death and Dismemberment insurance policy on the
life of Don Dalicandro in the amount of $1,700,000, with BDC shown as loss
payee.
 
    UNDERLYING CONDITION
 
    Replace:
You will use the funds as planned in the financial program and maintain, for
the duration of this investment, a term debt to tangible net worth ratio of
the borrower not exceeding 0.9:1(measured quarterly); and a minimum
working capital amount (measured quarterly) representing 10% of the borrower(s)
 Annual Gross Sales of the previous year, revised yearly 90/120
days after each year end. For the purposes of these calculations, BDC
Capital and the investment from DecisionPoint Systems Inc. will be
considered Equity.
 
    By:

You will maintain, for the duration of this investment, a term debt to equity
ratio of the borrower not exceeding 1.1:1(measured annually); and an
adjusted current ratio of 0.40:1(measured annually) and revised yearly 120
days after each year end. For the purposes of the Current Ratio calculation,
the amounts due from D. Dalicandro and the accrued earnout will be
eliminated from the calculation.  The BDC reserves the right to reset the
covenants on an annual basis.


 
2

--------------------------------------------------------------------------------

 
 

 graphic [logo.jpg]
Apex Systems Integrators Inc., Investment No. 064984-01
Page3
August 22nd, 2013

 
 
    Delete:
In the event the amalgamation of 2314505 Ontario Inc. and Apex Systems
Integrators Inc. does not take place at closing, 2314505 Ontario Inc. will
provide a General Security Agreement providing:
 
          -  A security interest in all assets, subject only to:
 
-  Priority on inventory  and accounts receivable,intellectual property,
patents, and trademarks and all other present and after-acquired personal
property to the lender extending line of credit and the term debt.
 
BDC will agree to the BDC standard Subordination Agreement with the
lender extending line of credit provided that the terms are satisfactory to BDC.
If the agreement is to include standstill provisions, then the total
interest rate will automatically be increased by 0.5%.
 
    Delete:
 
       If the $1,300,000 Investment comes in as a related party loan, the full
amount will be postponed and assigned in the Bank's favour. No interest may be
paid.
 
       Upon your acceptance of the amendment, the letter  of offer and the
security for the loan are deemed amended to the extent of this change.
 
       To give effect to the amendments, kindly sign and return the attached
copy of this letter.
 
       Upon acceptance, this agreement is binding on Business Development Bank
of Canada, the obligants, the guarantors and their successors and assigns.
 




   Graphic [sgn.jpg]
 


 
3

--------------------------------------------------------------------------------

 
 
Graphic [logo.jpg]
 


ACKNOWLEDGMENT
(Please sign and return entire letter)
 


 
       We hereby agree to the above-mentioned amendments.
      
       Dated this
15th  day of October ,2013.

 
       BORROWER
       Apex Systems Integrators Inc.
 
 

  graphic [sign1.jpg] Authorized Signing Officer   Name and title:     I have
authority to Bind the Corporation  

 
 
 
       GUARANTOR
       DecisionPoint Systems Inc.
 

  graphic [sign1.jpg] Authorized Signing Officer   Name and title:     I have
authority to Bind the Corporation  

 
 
4